UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6142



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


BOBBI DUNCAN, a/k/a Nee Nee,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     James R. Spencer, Chief
District Judge. (3:02-cv-00378-JRS; 3:06-cv-00076-JRS)


Submitted:   May 10, 2007                 Decided:   May 15, 2007



Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Bobbi Duncan, Appellant Pro Se. Laura C. Marshall, OFFICE OF THE
UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Bobbi Duncan has filed a motion for certificate of

appealability in regard to the district court’s denial of her 28

U.S.C. § 2255 (2000) motion.          A certificate of appealability will

not   issue    absent   “a    substantial     showing     of   the   denial       of   a

constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).           A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that any assessment of the constitutional claims by the

district court is debatable or wrong and that any dispositive

procedural ruling by the district court is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-

84 (4th Cir. 2001).       We have independently reviewed the record and

conclude      that   Duncan    has    not    made   the    requisite       showing.

Accordingly, we deny her motion for a certificate of appealability

and dismiss the appeal. We dispense with oral argument because the

facts   and    legal    contentions    are    adequately       presented     in    the

materials     before    the   court    and    argument     would     not    aid    the

decisional process.



                                                                           DISMISSED




                                      - 2 -